Citation Nr: 1309659	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle/lower leg disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.

The Board remanded the claim in October 2012 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claim (as reflected in the January 2013 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence shows that the does not have a current diagnosis of a right ankle or right lower leg disability.  


CONCLUSION OF LAW

A right ankle/lower leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a letter dated in March 2008 satisfied the duty to notify provisions prior to the July 2008 AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for residuals of a right ankle/lower leg fracture.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, lay statements and a transcript of the December 2011 Board hearing.

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claim for a right ankle/lower leg disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no evidence of record to include lay evidence that the Veteran has a current diagnosis of the claimed disability or any current symptoms of the claimed disability.  Thus, the Veteran has not presented sufficient evidence to trigger VA's duty to provide an examination.

In addition, as noted in the Introduction, this claim was previously remanded in October 2012 to obtain Social Security Disability records.  The Veteran's SSA disability records to include a SSA administrative decision and the medical records relied upon in such decisions have been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the October 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, there is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran originally claimed that he is entitled to service connection for a right ankle/lower leg disability in January 2008.  Specifically, the Veteran asserted that he fractured his right ankle and leg during military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, in order for the Veteran to be entitled to service connection for a right ankle/lower leg disability, the medical evidence must show a current diagnosis of the claimed disability.  After a careful review of the medical record, the Board observes that the Veteran does not have a current diagnosis of a right ankle or right lower leg disability.  In addition, the Veteran has not asserted that he has a current diagnosis or current symptoms of any right ankle or lower leg disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for a right ankle/lower leg disability is not warranted.  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claims for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right ankle/lower leg disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


